Citation Nr: 0407993	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  96-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent from July 
17, 1995 to October 23, 2002 for the service-connected 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 80 percent from 
October 24, 2002 for the service-connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the RO. 

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 1998.

The case was remanded by the Board to the RO in January 1999 
for additional development of the record.


FINDINGS OF FACT

1.  Prior to October 24, 2002, the competent medical evidence 
of record demonstrated that the veteran's service-connected 
bilateral defective hearing was manifested by no more than 
Level X hearing loss in the right ear and no more than Level 
VI hearing loss in the left ear based on VA pure tone decibel 
loss measurements and speech discrimination scores.  

2.  Since October 24, 2002, the competent medical evidence of 
record demonstrates that the veteran's service-connected 
bilateral defective hearing is manifested by no more than 
Level XI hearing loss in the right ear and no more than Level 
IX hearing loss in the left ear based on VA pure tone decibel 
loss measurements and speech discrimination scores.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior 
to October 24, 2002 for the service-connected bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2003). 

2.  The criteria for a rating in excess of 80 percent for the 
service-connected bilateral hearing loss are not met from 
October 24, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, as noted hereinabove, the veteran had active 
service during World War II from April 1943 to December 1945.  
Shortly after discharge, the RO issued a rating decision in 
February 1946 which granted service connection with a 
noncompensable rating for a retracted right ear drum.  

In a July 1978 rating decision, the RO increased the 
noncompensable rating to 10 percent for the service-connected 
retraction of right tympanic membrane with hearing loss, 
right ear, effective on August 15, 1977.  

The veteran's claim of service connection for a left ear 
hearing loss remained denied.  

The veteran was afforded a VA audiological examination in 
April 1996.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

80
85
90
95
LEFT

75
75
75
75

The average in the right ear was 88 and the average in the 
left ear was 75.  Speech audiometry revealed speech 
recognition ability of 38 percent in the right ear and of 76 
percent in the left ear.

In an April 1996 rating decision, the RO denied the veteran's 
claim of an increased rating for the service-connected 
retraction of right tympanic membrane with hearing loss, 
right ear.  The veteran timely appealed that determination, 
asserting, among other things, that service connection for a 
bilateral hearing loss was warranted.  

The veteran underwent a VA audiological evaluation in March 
1997.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

80
85
95
110
LEFT

75
75
--
85

The average in the right ear is shown to be 93 and the 
average in the left ear is shown to be 78.  Speech reception 
recognition ability of 56 percent was shown in each ear.

At his personal hearing at in September 1998, the veteran 
testified that he was deaf in both ears, and that he has had 
a bilateral hearing loss since discharge from active service.  

The veteran's hearing was evaluated by VA again in October 
1998.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

70
80
90
105
LEFT

75
75
--
80

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 60 percent in the left ear.

In January 1999, the Board remanded the case back to the RO 
for further development of the record, to include a VA 
examination.  The Board also noted that a maximum schedular 
evaluation for unilateral hearing loss was 10 percent, but 
that a grant of service connection for a left ear hearing 
loss would necessarily affect the evaluation assigned to the 
right ear.  The Board therefore found that the issues of an 
increased rating for the service-connected right ear 
disability and the issue of service connection for a left ear 
hearing loss were inextricably intertwined, and thus the RO 
was required to consider the issue of service connection for 
a left ear hearing loss on a new and material evidence basis, 
as there was a previous final denial of the claim.  

In a December 1999 rating decision, the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen the claim of service connection for a left ear 
hearing loss.  

Examination findings from a November 2000 authorized VA 
audiological evaluation noted pure tone thresholds, in 
decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

70
80
--
90
LEFT

70
70
--
80

The average in the right ear is computed to be 80.  The 
average in the right ear is computed to be 73.  Speech 
audiometry revealed speech recognition ability of 48 percent 
in the right ear and of 64 percent in the left ear.

Examination findings from an October 24, 2002 authorized VA 
audiological evaluation noted pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
80
90
110
LEFT

75
75
70
80

The average in the right ear was 89 and the average in the 
left ear was 75.  Speech audiometry revealed speech 
recognition ability of 32 percent in the right ear and of 48 
percent in the left ear.

In a January 2003 VA audiological examination report, the 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
80
90
105
LEFT

75
75
70
75

The average in the right ear was 88 and the average in the 
left ear was 74.  Speech audiometry revealed speech 
recognition ability of 32 percent in the right ear and of 52 
percent in the left ear.  The diagnosis was that of 
essentially a flat severe left ear sensorineural hearing loss 
from 250 to 8000 Hz with poor word recognition ability at 
extremely powerful presentation levels; essentially a sloping 
severe to profound right ear sensorineural hearing loss with 
very poor word recognition ability.

In a February 2003 addendum to the January 2003 VA audiology 
examination, the examiner opined that it was at least as 
likely as not that exposure to artillery bombardment in 
service caused hearing loss in both ears.  

As a result of the February 2003 medical findings, the RO 
issued a rating decision in April 2003 granting service 
connection for hearing loss left ear.  The RO explained that 
the evaluation of right tympanic membrane (retraction) with 
hearing loss right ear would therefore be classified 
hereinafter as a bilateral hearing loss.  As such, the rating 
for the service-connected bilateral hearing loss was 
increased to 50 percent effective July 17, 1995 and further 
increased to 80 percent from October 24, 2002.  

The RO thereafter issued a Supplemental Statement of the Case 
(SSOC), and returned the case to the Board.  As this award 
was not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2003)

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2003).

The veteran's service-connected bilateral defective hearing 
is currently evaluated as 50 percent disabling from July 17, 
1995 and 80 percent disabling from October 24, 2002.  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted, but applying 
the revised criteria only from their effective date.

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2003).

To evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id. Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2003).

When the applicable rating criteria are applied to the 
results of the veteran's VA audiological examinations in 
April 1996, March 1997, October 1998 and November 2000, 
numeric scores for the right and the left ears obtained from 
Table VII of § 4.87 (1998) and Table VII of § 4.85 (2003) 
provide for the assignment of a 50 percent evaluation under 
Diagnostic Code 6100 from July 17, 1995.

When the applicable rating criteria are applied to the 
results of the veteran's VA audiological examination in 
October 2002, a numeric score of XI in the right ear and IX 
in the left ear provides for the assignment of an 80 percent 
evaluation under Diagnostic Code 6100 from October 24, 2002.  

Under the Regulations in effect on June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  The examinations 
are to be conducted without the use of hearing aids.  As in 
the old regulations, to evaluate the degree of disability 
from defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  The evaluation of the veteran's disability under this 
method does not provide a basis to increase his disability 
compensation, as the schedular criteria provide for 
evaluations no higher than those currently assigned.

In this regard, the Board notes that the audiological testing 
results from the January 2003 examination, as applied to the 
rating criteria, allow for a 70 percent rating for the 
bilateral hearing loss.  

Consequently, a rating in excess of 50 percent prior to 
October 24, 2002 for the service-connected bilateral hearing 
loss is not warranted under either the old or the new 
provisions of the rating schedule.  Also, a rating in excess 
of 80 percent from October 24, 2002 for the service-connected 
bilateral hearing loss is not warranted under either the old 
or the new provisions of the rating schedule; and as such, 
the preponderance of the evidence is against the assignment 
of a rating in excess of 50 percent prior to October 24, 
2002, and in excess of 80 percent for the service-connected 
bilateral hearing loss since October 24, 2002.  

The Board makes reference to a private audiological 
examination from February 1999.  It is not clear whether the 
speech recognition score was based on the Maryland CNC word 
list.  As such, the Board finds that this examination is not 
accurate for rating purposes.  

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002). 

To implement the provisions of the law, VA promulgated 
regulations. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's claim at 
this time, as all notification and development action needed 
to render a fair decision has, to the extent possible, been 
accomplished.

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.

The evidence does not show, nor has the veteran identified, 
the existence of any additional pertinent medical records 
that have not been obtained.  Accordingly, the Board finds 
that the RO has made reasonable attempts to obtain medical 
records referenced by the veteran, and that VA's duty to 
assist him in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO, including a letter to 
the veteran dated in January 2003, as well as the April 1996 
rating decision, the subsequent Statement of the Case, and 
the May 2003 Supplemental Statement of the Case, the veteran 
was notified of what information was necessary to 
substantiate his claim for an increased evaluation for his 
bilateral hearing loss, as well as whether he, or VA, bore 
the burden of producing or obtaining the evidence.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The 
veteran was afforded VA examinations to determine the 
severity of his bilateral hearing loss.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the appellant.  
He was advised of the evidence necessary to substantiate his 
claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
recently decided the case of Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  This case held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the VCAA was enacted during the 
pendency of the appeal, and after the RO's issuance of the 
January 1992 initial unfavorable AOJ decision.  A VCAA notice 
letter referable to issues on appeal was provided to the 
veteran in October 2002, subsequent to the January 1992 
initial unfavorable AOJ decision.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notices do not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

However, since the veteran's claim was filed in 1986 and the 
initial adverse rating decision in question was rendered in 
1996, nearly five years prior to the enactment of the 
Veterans Claims Assistance Act of 2000, a VCAA notice simply 
could not have been provided the appellant prior to the 
initial unfavorable RO decision.  Thus, a pre-adjudication 
VCAA notice was not possible in the instant case.  Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  

Through the rating decisions, Statement of the Case (SOC), as 
well as correspondence to the veteran in September 2003, and 
three Board Remands, guidance was provided to the veteran 
with respect to the evidence necessary to substantiate his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


ORDER

A rating in excess of 50 percent prior to October 24, 2002 
for the service-connected bilateral hearing loss is denied.  

A rating in excess of 80 percent from October 24, 2002 for 
the service-connected bilateral hearing loss is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



